        Case: 1:18-cr-00586-SO Doc #: 16 Filed: 06/12/19 1 of 8. PageID #: 114




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                   :       CASE NO: 1:18-CR-586
                                            :
              Plaintiff,                    :
                                            :       JUDGE SOLOMON OLIVER JR.
 -vs-                                       :
                                            :       DEFENDANT ROBERTSON’S
DAMEON L. ROBERTSON,                        :       SENTENCING MEMORANDUM
                                            :
              Defendant.                    :



        Defendant Dameon L. Robertson, through counsel, respectfully submits the instant

Sentencing Memorandum to support his request for a sentence that is sufficient but not greater

than necessary to achieve the statutory goals of sentencing under to Title 18, United States Code

§§ 3553(a) and 3661.

                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928


                                            /s/ Carolyn M. Kucharski
                                            CAROLYN M. KUCHARSKI
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0062119
                                            /s/ CATHERINE ADINARO
                                            Attorney at law
                                            Ohio Bar: 0088731
                                            Office of the Federal Public Defender
                                            1660 West Second Street, Suite 750
                                            Cleveland, Ohio 44113
                                            (216) 522-4856 (o); (216) 522-4321 (f)
                                            Email: carolyn_kucharski@fd.org
                                            Email: cathi_adinaro@fd.org
             Case: 1:18-cr-00586-SO Doc #: 16 Filed: 06/12/19 2 of 8. PageID #: 115



                                              MEMORANDUM

 I.      Introduction

             In October 2018, Dameon Robertson was charged with three counts of possession with the

      intent to distribute controlled substances, in violation of 21 U.S.C. § 841(b)(1)(C), and one count

   of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Mr. Robertson

   subsequently pled guilty to the indictment without a plea agreement. He is now before this Court

   for sentencing.

II.      Applicable Advisory Guideline Range

             The Presentence Investigation Report (“PSR”) calculates Mr. Robertson’s guideline range

   at 130 to 162 months, with a total offense level 27 and a criminal history category VI. (Dkt. 14:

      PSR, ¶¶ 36, 64, 89). In reaching its recommended range, the probation officer applied a four level

      enhancement for possession of a firearm in connection with another felony under U.S.S.G. §

      2K2.1(b)(6)(B). (Dkt. 14: PSR, ¶ 28). Mr. Robertson objects to the application of this

      enhancement.

             A four level enhancement applies under U.S.S.G. § 2K2.1(b)(6)(B) if the defendant “used

      or possessed any firearm or ammunition in connection with another felony offense.” In applying

      this enhancement, the Court must review the particular facts of each case to determine whether the

      government has established a nexus between the firearm and the independent felony. The

      enhancement does not automatically apply when a firearm and drugs are found together. See

      United States v. Taylor, 648 F.3d 417, 432 (6th Cir. 2011) (“possession of firearms that is merely

      coincidental to the underlying felony offense is insufficient to support the application of § 2K2.1”).

             The probation officer relies on Application Note 14 of U.S.S.G. § 2K2.1 to support the

      application of this enhancement. This note states that “in the case of a drug trafficking offense in



                                                        2
       Case: 1:18-cr-00586-SO Doc #: 16 Filed: 06/12/19 3 of 8. PageID #: 116



which a firearm is found in close proximity to the drugs” the enhancement applies because “the

presence of the firearm has the potential of facilitating another felony offense.” U.S.S.G. § 2K2.1,

Application Note 14(B) (emphasis added). However, this Court may no longer rely on this

application note after a recent Sixth Circuit en banc decision which held that the Sentencing

Commission exceeds its authority when it uses the application notes to expand the text of the

guidelines. See United States v. Havis, __ F.3d __, 2019 WL 2376070, *3 (June 6, 2019) (en banc).

       In Havis, the Sixth Circuit addressed the guidelines definition of a controlled substance

offense in U.S.S.G. § 4B1.2(b). The plain text of the guideline definition does not include

attempted offenses. “To make attempt crimes a part of § 4B1.2(b), the Commission did not

interpret a term in the guidelines itself – no term of § 4B1.2(b) would bear that construction.”

Havis, 2019 WL 2376070, at *2. Instead, the Commission used the application notes to expand

the definition to “include the offenses of aiding and abetting, conspiring, and attempting to commit

such offenses.” U.S.S.G. § 4B1.2, Application Note 1. The Sixth Circuit held that because

“application notes are to be ‘interpretations of, not additions to, the Guidelines themselves,’” the

Sentencing Commission exceeded its authority in expanding the definition of a controlled

substance offense by way of Application Note 1. Id. at *3 (quoting United States v. Rollins, 836

F.3d 737, 742) (emphasis in original).

       For the same reason Application Note 1 of § 4B1.2 is invalid so too is Application Note

14(B) of § 2K2.1: the Sentencing Commission exceeded its authority by using Application Note

14(B) to expand U.S.S.G. § 2K2.1(b)(6)(B). The plain text of the guideline requires the

government to establish that Mr. Robertson “used or possessed” the firearm in connection with

another felony. The application note works not as an interpretation of the text but as an expansion

of the text to include “the potential of facilitating another felony offense.” Because the Sentencing



                                                 3
             Case: 1:18-cr-00586-SO Doc #: 16 Filed: 06/12/19 4 of 8. PageID #: 117



       Commission may not use the application notes to expand the text of the guidelines, this Court

       should give no deference to the commentary and rely only on the text of the guideline. See Havis,

       __ F.3d __, 2019 WL 2376070.

              Relying on the plain text of the guideline, there is no support for the sentencing

       enhancement in this case. The enhancement only applies if the government establishes that Mr.

       Robertson “used or possessed” a firearm in connection with drug trafficking. Yet there is no

    evidence Mr. Robertson used or possessed the firearms in connection to the drugs offenses. The

    evidence only shows that law enforcement found drugs and guns in the home when executing the

    search warrant. While these facts may have been sufficient to establish the firearm had the

       “potential of facilitating another felony,” this no longer supports the sentencing enhancement in

       light of Havis. For the foregoing reasons, the four-level enhancement under U.S.S.G. §

       4B1.2(b)(6)(B) does not apply to Mr. Robertson. Without this enhancement, his applicable

       guideline range is 92 to 115 months, with a total offense level 23 and a Criminal History Category

    VI.

III.      A sentence that is sufficient but not greater than necessary.

              While the causes of addiction are complex and not completely known, it is well established

    that the children of addicts face additional struggles in life. See Exh. A: Lauren Chval, Children

    with addicted parents face difficulties in adulthood, including higher risk of addiction, Chicago

    Tribune, April 20, 2018. Dameon Robertson is a perfect example. He was physically and

    emotionally abused by his step-father as a young child. The abuse was so bad that he ran away

    from home. He was only 11 years old. At 15 years old, Mr. Robertson went to live with his father

    who was addicted to crack cocaine. Mr. Robertson’s father was in throes of his addiction and spent




                                                       4
       Case: 1:18-cr-00586-SO Doc #: 16 Filed: 06/12/19 5 of 8. PageID #: 118



little time parenting. Lacking any parental supervision, Mr. Robertson took to the streets and began

using illicit drugs himself.

       Mr. Robertson began smoking marijuana at 11 years old and sampled cocaine. He started

selling drugs to support himself and it quickly became a way of life. Children who have been raised

by drug addicts “often don’t know anything but their own ‘normal.’” (Exh. A). Children of drug

addicted parents adapt to their circumstances and often struggle with destructive behavior well into

adulthood. “[D]estructive behavior is a common reaction for children of substance abuse,” and it

is “very common for these children to develop addictions of their own.” (Exh. A). Drug treatment

programs are important but it is only part of the path to recovery and healing. Children who were

raised by an addicted parent must deal with the “emotional baggage.” They “must relearn how to

cope with difficulty, hopefully by building connections, whether it’s to family or work or some

sort of spirituality.” (Exh. A, Page 4).

       Mr. Robertson has had substance abuse treatment but he began using again because of “life

stress and the death of his grandmother.” (PSR ¶ 82). He has not, however, had any mental health

counseling. To be successful, Mr. Robertson needs to address the “emotional baggage” and

develop ways to cope with life’s stresses. He is open to, and indeed is asking for, this kind of help.

(PSR ¶ 80). Mr. Robertson is now 45 years old and is ready to confront his past.

       Mr. Robertson fully accepts responsibility for his actions in this case. His acceptance of

responsibility statement was inadvertently omitted from his PSR. (PSR ¶ 22). Undersigned counsel

attaches his acceptance of responsibility statement. (Exh. B: AOR Statement). Mr. Robertson

respectfully requests this Court accept his statement and grant him the reduction contemplated by

the PSR in anticipation of his statement accepting responsibility. (PSR ¶¶ 22, 34, 35).




                                                  5
       Case: 1:18-cr-00586-SO Doc #: 16 Filed: 06/12/19 6 of 8. PageID #: 119



       Mr. Robertson does have a support network, including his four children who are his driving

force to address his addiction and focus on his mental health. Mr. Robertson’s oldest son, Z        ,

just graduated from High School. Z         credits his father for pushing him through school and

providing valuable guidance during his formative years. Z        asks that his father’s mistakes not

“overshadow” the good he has done. “[M]y father is a good man with a kind heart.” (Exh. C: Z

Letter of Support). Mr. Robertson has also been caring for his girlfriend, Tanae, and her children.

Tanae is suffering from cervical cancer and diabetes. On days when she is not feeling well, Mr.

Robertson gets the kids school and attends school

programs. He is like a father figure to her son –

teaching him how to play sports and helping him

with his homework. Tanae recognizes that Mr.

Robertson is struggling to break free from his past.

She is confident that with the love and support of

the family he will be able to change. (Exh. D:

Crook Letter of Support).

       Mr. Robertson is making a “conscience

effort to break the cycle of being in the system.” He

is “sincere in his desire to become a positive family

oriented role model to his two sons.” His sister

hopes he will seek support from his family, who

will “encourage[ ] positive behavior.” (Exh. E: Jones Letter of Support). Mr. Robertson knows he

cannot do this alone. He will need the support of friends and family. Mr. Robertson is very

fortunate to have the love and support he needs to be successful. (Exh. F: Addtl Letters of Support).



                                                  6
          Case: 1:18-cr-00586-SO Doc #: 16 Filed: 06/12/19 7 of 8. PageID #: 120



IV.   Conclusion

          In fashioning a sentence, the Court is to impose the lowest sentence necessary to achieve

   the four statutory purposes of sentencing: justice, deterrence, incapacitation, and rehabilitation. 18

   U.S.C. § 3553(a)(2); Kimbrough v. United States, 552 U.S. 85, 101 (2007). A custodial prison

   sentence longer than the advisory guidelines range does nothing to achieve justice, deterrence or

   rehabilitation in Mr. Robertson’s case. After considering all of the foregoing and the 18 U.S.C. §

   3553(a) factors, Mr. Robertson respectfully requests a sentence that is sufficient but not greater

   than necessary to achieve the goals of sentencing.

                                                  Respectfully submitted,

                                                  STEPHEN C. NEWMAN
                                                  Federal Public Defender
                                                  Ohio Bar: 0051928

                                                  /s/ Carolyn M. Kucharski
                                                  CAROLYN M. KUCHARSKI
                                                  Assistant Federal Public Defender
                                                  Ohio Bar: 0062119
                                                  /s/ CATHERINE ADINARO
                                                  Attorney at law
                                                  Ohio Bar: 0088731
                                                  Office of the Federal Public Defender
                                                  1660 West Second Street, Suite 750
                                                  Cleveland, Ohio 44113
                                                  (216) 522-4856 (o); (216) 522-4321 (f)
                                                  Email: carolyn_kucharski@fd.org
                                                  Email: cathi_adinaro@fd.org

                                                  Counsel for Defendant Dameon Robertson




                                                     7
      Case: 1:18-cr-00586-SO Doc #: 16 Filed: 06/12/19 8 of 8. PageID #: 121



                               CERTIFICATE OF SERVICE


       I hereby certify that on June 12, 2019, a copy of the foregoing Sentencing Memorandum

was filed electronically under seal. The document itself will be served on the Assistant United

States Attorney by electronic mail. Mr. Robertson will be served by regular U.S. Mail.


                                            Respectfully submitted,

                                            /s/ Carolyn M. Kucharski
                                            CAROLYN M. KUCHARSKI
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0062119




                                               8
